Case: 11-10248     Document: 00511607279         Page: 1     Date Filed: 09/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 20, 2011
                                     No. 11-10248
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES NATHANIEL EVANS, also known as James N. Evans,

                                                  Plaintiff-Appellant

v.

JAMIE BAKER, Warden; MARTHA MAES, Sergeant; THERESA HENDRICKS,
Captain,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:10-CV-226


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant James Nathaniel Evans, Texas prisoner # 652108,
appeals the district court’s dismissal of his 42 U.S.C. § 1983 complaint as
frivolous and for failure to state a claim on which relief may be granted. Evans
argues that he was denied due process in connection with disciplinary action
taken against him and the confiscation of his property. He is seeking the
expungement of a disciplinary conviction for extortion and monetary damages.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10248   Document: 00511607279      Page: 2   Date Filed: 09/20/2011

                                  No. 11-10248

      We review de novo a district court’s determination that a complaint is
frivolous and fails to state a claim on which relief may be granted, applying the
same standard of review as is applicable to dismissals pursuant to FED. R. CIV.
P. 12(b)(6). Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005). Evans’s
contention that the magistrate judge erred in relying on Hudson v. Palmer, 468
U.S. 517 (1984), and Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part on
other grounds by Daniels v. Williams, 474 U.S. 327, 330 (1986) is erroneous. The
magistrate judge correctly recognized that the Parratt/Hudson doctrine did not
bar Evans’s § 1983 claim because the prison officials’ actions in this case were
taken pursuant to routine administrative directives. See Allen v. Thomas, 388
F.3d 147, 149 (5th Cir. 2004).      Further, Evans received the due process
protections required when he received notice of the basis for the confiscation of
the subject property and a fair opportunity to rebut the allegations concerning
his ownership of the property at the hearing and in his grievances.           See
Wilkinson v. Austin, 545 U.S. 209, 225-26 (2005). The district court did not err
in dismissing this claim as frivolous.
      Relying on Muhammad v. Close, 540 U.S. 749, 751 (2004), Evans contends
that the district court abused its discretion in dismissing the complaint under
the Heck v. Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S.
641 (1997) doctrine because he filed an amended complaint withdrawing his
claim to have his good time credits restored. The district court did not err in
determining that his § 1983 complaint is barred, as expungement of his
disciplinary proceeding would result in restoration of his good time credits.
Further, if Evans is not eligible for release on mandatory supervision as he
asserted, he has no liberty interest in his good time credits or other punishments
imposed as a result of the disciplinary hearing; thus, he may not complain about
the denial of due process. See Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir.
2002); Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997).



                                         2
   Case: 11-10248    Document: 00511607279     Page: 3    Date Filed: 09/20/2011

                                  No. 11-10248

      Last, Evans contends that the prison disciplinary rules created a liberty
interest in particular procedural guidelines that were not followed before he was
placed in restrictive confinement, his good time credits were revoked, and he was
punished for possession of unauthorized property. The failure to comply with
prison regulations does not constitute a per se constitutional violation when
other constitutional safeguards have been employed. See Jackson v. Cain, 864
F.2d 1235, 1251-52 (5th Cir. 1989). Further, the pleadings and exhibits filed
show that Evans received timely notice of the charged violation, participated in
the hearing, and was provided with reasons for the finding of guilt. Thus, Evans
received adequate due process protection during the proceedings. He has not
shown that any violation of the prison rules or regulations gave rise to a
constitutional denial of due process during the disciplinary proceedings. The
district court did not err in dismissing this claim as frivolous.
      The district court did not err in dismissing the complaint with prejudice
as frivolous pursuant to 28 U.S.C. § 1915(e)(B)(i). Accordingly, the judgment of
that court is AFFIRMED.




                                        3